DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 30-35, 38, and 48 is/are pending.  Claim(s) 1-29, 36-37, and 39-47 is/are canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2021 has been entered.

Response to Arguments
Applicant’s arguments, filed 4/6/2021, with respect to the 35 USC 112(b) rejections have been fully considered and are persuasive.  The 35 USC 112(b) rejections of claims 30-35, 38, and 48 has/have been withdrawn due to the Applicant’s amendments. 

Applicant’s arguments with respect to claims 30-35, 38, and 48 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  The Examiner notes the change in prior art was necessitated by the Applicants amendments.

Claim Objections
Claims 31 and 34-35 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 30, 32-33, 38, and 48 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Venkatraman, et al (Venkatraman) (US 2015/0209274 A1).
Regarding Claim 30, Venkatraman teaches an ophthalmic implant (e.g. abstract), comprising: 
a multi-part IOL assembly (e.g. Figures 13a-d, 8a-c) comprising a primary device comprising an IOL (e.g. Figures 13a-d, less #100) and a secondary device comprising a first drug delivery device (e.g. Figures 8a-c); 
said IOL comprising a lens (#510), a tab (#600), and a haptic (e.g. Figures 13a-d, J-loops); 
said tab extending from the IOL (e.g. Figures 13a-d, #600), said tab configured to engage the first drug delivery device (e.g. Figures 13a-d, where the drug delivery device is a ring per [0079], Figures 8a-c); 
said haptic extending radially outwardly from the lens (e.g. Figures 13a-d), such that said haptic is configured to hold the IOL in place within a capsular bag of a patient’s eye (e.g. [0080]); wherein 
said first drug delivery device comprises a ring (e.g. Figures 8a-c) configured for a mechanical fit on the tab (e.g. Figures 12a-b show the placement of the first drug delivery device); wherein 
in an assembled configuration, the first drug delivery device is engaged in said mechanical fit with the tab to secure the first drug delivery device to the IOL (e.g. Figures 12a-b, 13a-d).

Regarding Claims 32-33, there is a drug pad integrated into the first drug delivery device (the first delivery device is considered a “pad” as broadly claimed). 
Regarding Claim 38, the haptic extends radially outward in the plane of the lens (e.g. Figures 13a-d). 
Regarding Claim 48, the IOL has an anterior side configured for placement anteriorly in the eye of the patient (e.g. Figures 13a-d, where anterior is the side of the page seen when looking at the page), the tab extends from the anterior side of the lens (e.g. Figures 13a-d). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        5/7/2021